In four proceedings, namely, one child abuse and neglected child proceeding, and three neglected child proceedings, each proceeding involving a separate child, the appeal is from a single order of the Family Court, Nassau County,, entered January 14, 1975, covering all four proceedings. Permission to appeal from so much of the order as, after a hearing, found all four of the children to be neglected, is hereby granted. Order affirmed, without costs. As to the first above-mentioned proceeding, the order found the child therein involved to be an abused child in addition to a neglected child. The record on this appeal is adequate to sustain all the determinations of the Family Court. Martuscello, Acting P. J., Latham, Margett, Brennan and Shapiro, JJ., concur.